DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Montena 7097500 in view of Paglia et al 7,618,276. Regarding claim 1, Montena discloses a coaxial cable connector 10  comprising: a body  20 configured to be coupled with a prepared end of a coaxial cable; a post 23 configured to engage the body and an outer conductor of the coaxial cable when the connector is installed on the coaxial cable; a nut 40 rotatingly coupled to the post and having a forward end configured to be threadedly coupled with an interface port; and a sleeve 60 surrounding the nut and extending forward from the nut in a direction opposite to the body, wherein the sleeve has a forward portion that extends beyond the forward end of the nut by a length such that the sleeve is configured to contact an outer surface of the interface port before a center conductor of the coaxial cable contacts the interface port, wherein the sleeve is configured .
Regarding claim 2, wherein an inner surface of the forward portion of the sleeve  that extends beyond the forward end of the nut has an inside diameter that is greater than an outside diameter of an outer surface of the nut over which the inner surface of the sleeve extends.
Regarding claim 3, wherein an inside diameter of an inner surface of the forward portion is substantially constant along an entire length of the forward portion that extends beyond the forward end of the nut.
Regarding claim 4, wherein an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest inside diameter of an internal threading at the forward end of the nut.
Regarding claim 5, an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest outside diameter of an outer surface of the interface port to which the connector is to be coupled.

Regarding claim 12, Paglia et al. discloses the sleeve can be constructed from a material that is rigid such that the sleeve is configured to prevent axial compression and radial deflection of the sleeve when the connector is being coupled with the interface port.
Regarding claim 19, Paglia et al. discloses sleeve can be constructed from a material that is rigid such that the sleeve is configured to prevent axial compression and radial deflection of the sleeve when the connector is being coupled with the interface port.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-11,13-18 and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montena 7097500. Regarding claim 7, Montena discloses a coaxial cable connector 10  comprising: a body 20 configured to be coupled with a prepared end of a coaxial cable; a post 23 configured to engage the body and an outer conductor of the coaxial cable when the connector is installed on  by a length such that the sleeve is configured to contact an outer surface of the interface port before a center conductor of the coaxial cable contacts the interface port, wherein the sleeve is configured to align the connector with the port and to prevent the center conductor from contacting any portion of the interface port other than a center conductor contact portion of the interface port.
Regarding claim 8, an inner surface of the forward portion of the sleeve that extends beyond the forward end of the nut has an inside diameter that is greater than an outside diameter of an outer surface of the nut over which the inner surface of the sleeve extends.
Regarding claim 9, an inside diameter of an inner surface of the forward portion is substantially constant along an entire length of the forward portion that extends beyond the forward end of the nut.
Regarding claim 10, an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest inside diameter of an internal threading at the forward end of the nut.
Regarding claim 11, an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest outside diameter of an outer surface of the interface port to which the connector is to be coupled.
Regarding claim 13, wherein a forward end of the sleeve is configured to guide a center conductor of the cable into engagement with the center conductor contact portion of the interface port.
Regarding claim 14, Montena discloses a coaxial cable connector 10 comprising: a body  20 configured to be coupled with a prepared end of a coaxial cable; a post 23 configured to engage the body and an outer conductor of the coaxial cable; a nut  40 coupled to the post and 
Regarding claim 15, an inner surface of the forward portion of the sleeve that extends beyond the forward end of the nut has an inside diameter that is greater than an outside diameter of an outer surface of the nut over which the inner surface of the sleeve extends.
Regarding claim 16, wherein an inside diameter of an inner surface of the forward portion is substantially constant along an entire length of the forward portion that extends beyond the forward end of the nut.
Regarding claim 17, wherein an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest inside diameter of an internal threading at the forward end of the nut.
Regarding claim 18, wherein an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest outside diameter of an outer surface of the interface port to which the connector is to be coupled.
Regarding claim 20, a forward end of the sleeve is configured to guide a center conductor of the cable into engagement with the center conductor contact portion of the interface port.
 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833